 


114 HR 1514 IH: CRAM
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1514 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Ms. Linda T. Sánchez of California (for herself, Mr. Lamborn, Mr. Nugent, Mr. Takano, Mr. McGovern, Mr. Rangel, Mr. Hinojosa, Mr. Clay, Mr. Langevin, Ms. Bordallo, Mr. Peters, Mrs. Napolitano, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Fair Credit Reporting Act to provide protections for active duty military consumers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Reporting Act for Military Families or the CRAM.  2.Notice of status as an active duty military consumerThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— 
(1)in section 603(q)(1)(B), by inserting before the period the following: for a period of not less than 90 days;  (2)in section 605, by adding at the end the following: 
 
(i)Notice of status as an active duty military consumerWith respect to an item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer, the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was an active duty military consumer at the time such action or inaction occurred, and any consumer report provided by the consumer reporting agency that includes such item of information shall clearly and conspicuously disclose that the consumer was an active duty military consumer when the action or inaction that gave rise to the item occurred.; (3)in section 605A— 
(A)in subsection (c)— (i)by striking Upon and inserting the following: 
 
(1)In generalUpon; (ii)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and moving such redesignated subparagraphs 2 ems to the right; and 
(iii)by adding at the end the following:  (2)Negative information alertAny time a consumer reporting agency receives an item of adverse information about a consumer, if the consumer has provided appropriate proof that the consumer is an active duty military consumer, the consumer reporting agency shall promptly notify the consumer— 
(A)that the agency has received such item of adverse information, along with a description of the item; and (B)the method by which the consumer can dispute the validity of the item. 
(3)Contact information for active duty military consumersWith respect to any consumer that has provided appropriate proof to a consumer reporting agency that the consumer is an active duty military consumer, if the consumer provides the consumer reporting agency with separate contact information to be used when communicating with the consumer while the consumer is an active duty military consumer, the consumer reporting agency shall use such contact information for all communications while the consumer is an active duty military consumer. (4)Sense of CongressIt is the sense of Congress that any person making use of a consumer report containing an item of adverse information should, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer, take such fact into account when evaluating the creditworthiness of the consumer.; and 
(B)in subsection (e), by amending paragraph (3) to read as follows:  (3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C).; and  
(4)in section 611(a)(1), by adding at the end the following:  (D)Notice of dispute related to active duty military consumersWith respect to any item of information described under subparagraph (A) that is under dispute, if the consumer has notified the consumer reporting agency, and provided appropriate proof, that the consumer was an active duty military consumer at the time the action or inaction that gave rise to the disputed item occurred, the consumer reporting agency shall include such fact in the consumer’s file and shall indicate that fact in each consumer report that includes the disputed item.. 
 
